Campbell, J.
Plaintiff sued defendant for commis•sions on the sale of three pieces of property at Grand Rapids.
In regard to two of them,- there was some conflict of testimony as to plaintiff’s having any real agency in bringing vendor and purchaser into relations of dealing. As to those, the court charged, in substance, that plaintiff could not recover unless he procured a customer ready and willing to enter into a contract on the vendor’s terms, whether those which were originally fixed, or such as defendant found acceptable. As to these, the instructions •do not seem inapplicable, and the jury were warranted by the testimony in finding against plaintiff. There was testimony which, if believed, showed he had no cause of action.
*372But there was one large property which defendant sold for $12,000 in cash and another parcel of land, which, at defendant’s estimate on the stand, was worth $3,000, and which was taken at a nominal rate of about $7,000. Defendant himself admits that plaintiff was instrumental in securing this arrangement, although disputing the extent and value of his services. There was nothing in the case which would justify the court in allowing the jury to find a verdict of no cause of action as to that parcel. The suggestion that there was a
non-joinder of, plaintiffs was not made in the charge, and it is not borne out by the record in such a way as to sustain such a verdict. If there had been a conflict concerning any cause of action as to this third parcel, we are not prepared to say there was any fatal error in the charge. But we do not think the jury could have been charged properly, as they were charged in fact, that there was room for a verdict of no cause of action.
The judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.